Exhibit 32 Certification of Financial Reports Pursuant to 18 USC Section 1350 The undersigned hereby certify that the quarterly report on Form 10-Q for the quarter ended September 30, 2008, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d) and that information contained in that Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. By: /s/ Brent M. Boyles Brent M.
